 Case 2:14-cr-00051-NT Document 82 Filed 10/29/20 Page 1 of 9        PageID #: 251




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

UNITED STATES OF AMERICA,                )
                                         )
v.                                       ) Docket No. 2:14-cr-00051-NT
                                         )
RICHARD M. MOULTON, JR.,                 )
                                         )
                     Defendant.          )



          ORDER ON MOTION FOR COMPASSIONATE RELEASE

      Richard M. Moulton, Jr., filed a pro se motion for compassionate release on

August 11, 2020. Def. Mot. (ECF No. 68). After issuing an order to show cause and

reviewing Mr. Moulton’s response, I denied the motion, in part because there were no

reported COVID-19 inmate infections at Mr. Moulton’s Bureau of Prisons (“BOP”)

facility, Allenwood Medium FCI (“Allenwood”). Order Denying Mot. (ECF No. 73).

Four weeks later, Mr. Moulton moved for reconsideration of my previous order on the

ground that there were now reported infections at Allenwood. Def. Mot. for

Reconsideration (ECF No. 75). I granted the motion for reconsideration (ECF No. 76),

and I appointed counsel to represent Mr. Moulton (ECF No. 77). Appointed counsel

filed the pending amended motion for compassionate release (ECF No. 80), which the

Government opposes (ECF No. 81). No reply brief has been filed, and the time for

doing so has expired. Mr. Moulton’s amended motion for compassionate release (ECF

No. 80) is DENIED.
 Case 2:14-cr-00051-NT Document 82 Filed 10/29/20 Page 2 of 9         PageID #: 252




               FACTUAL AND PROCEDURAL BACKGROUND

      On May 21, 2014, Mr. Moulton pleaded guilty to one count of distributing child

pornography. Presentence Investigation Report (“PSR”) ¶ 3 (ECF No. 70-1). On

November 6, 2014, I sentenced Mr. Moulton to 120 months imprisonment and ten

years of supervised release. Judgment (ECF No. 49). By my calculations, he has

served almost 80 months. The BOP, having considered deductions for good conduct,

lists a projected release date of August 13, 2023. Accordingly, Mr. Moulton has served

over 66% of the sentence I imposed and over 70% of his sentence if good-time

deductions are factored in.

      At the time of his sentencing, Mr. Moulton reported his overall health as

“good,” and the only condition he reported was chronic back pain PSR ¶¶ 58–59. Mr.

Moulton now reports that he also has asthma, and this is substantiated by his medical

records. Def.’s Am. Mot. for Compassionate Release (“Am. Mot.”) ¶¶ 4, 6 (ECF No.

80); Richard Moulton Medical Records (ECF No. 80-1). In discussing his health

history, Mr. Moulton, who is now 37 years old, also states that he smoked cigarettes

for many years until his incarceration. Am. Mot. ¶ 7.

      The number of active COVID-19 infections at Allenwood has dramatically

declined over the last several weeks. Compare Melissa Farenish, FCI Allenwood deals

with COVID-19 outbreak: 78 positive inmate tests and 23 staff, NorthcentralPA.com

(Oct 6. 2020), https://www.northcentralpa.com/life/covid-19_updates/fci-allenwood-

deals-with-covid-19-outbreak-78-positive-inmate-tests-and-23staff/article_4cc7ea5e-

080d-11eb-a022-076e31972482.html, and Am. Mot. ¶ 3 (reporting twenty-one inmate

infections and eleven staff infections as of Oct. 16, 2020), with Bureau of Prisons,
                                          2
 Case 2:14-cr-00051-NT Document 82 Filed 10/29/20 Page 3 of 9         PageID #: 253




COVID-19 Inmate Test Information, https://www.bop.gov/coronavirus/ (last visited

Oct. 29, 2020). Allenwood is currently reporting that five inmates and eleven staff

members have active COVID-19 infections. Bureau of Prisons, COVID-19 Inmate

Test Information, https://www.bop.gov/coronavirus/ (last visited Oct. 29, 2020). There

have not been any inmate or staff deaths at Allenwood, and 108 inmates and one staff

member have recovered from the virus. Id.

      The Government acknowledges that Mr. Moulton has exhausted his

administrative remedies by requesting compassionate release from the Warden at

Allenwood. Gov’t’s Opp’n to Def.’s Am. Mot. for Compassionate Release (“Gov’t’s

Opp’n”) 6 n.1 (ECF No. 81). Mr. Moulton’s request was denied in July of 2020. Letter

from Warden to Moulton (ECF No. 68-1).


                               LEGAL STANDARD

Section 3582(c)(1)(A) provides that:

      The court may not modify a term of imprisonment once it has been
      imposed except that—

      (1)    in any case—

             (A)   the court, upon motion of the Director of the Bureau of Prisons,
                   or upon motion of the defendant after the defendant has fully
                   exhausted all administrative rights to appeal a failure of the
                   Bureau of Prisons to bring a motion on the defendant’s behalf or
                   the lapse of 30 days from the receipt of such a request by the
                   warden of the defendant’s facility, whichever is earlier, may
                   reduce the term of imprisonment (and may impose a term of
                   probation or supervised release with or without conditions that
                   does not exceed the unserved portion of the original term of
                   imprisonment), after considering the factors set forth in section
                   3553(a) to the extent that they are applicable, if it finds that—



                                          3
 Case 2:14-cr-00051-NT Document 82 Filed 10/29/20 Page 4 of 9            PageID #: 254




                    (i)   extraordinary and compelling reasons warrant such a
                    reduction . . .

                    (ii)   and that such a reduction is consistent with applicable
                    policy statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c).

      The   United     States   Sentencing     Commission’s     policy   statements   on

compassionate release are found at § 1B1.13 of the sentencing guidelines. Section

1B1.13 provides:

      Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
      § 3582(c)(1)(A), the court may reduce a term of imprisonment (and may
      impose a term of supervised release with or without conditions that does
      not exceed the unserved portion of the original term of imprisonment) if,
      after considering the factors set forth in 18 U.S.C. § 3553(a), to the
      extent that they are applicable, the court determines that—

             (1)(A) Extraordinary and compelling reasons warrant the reduction;

             ....

             (2) The defendant is not a danger to the safety of any other person or to
             the community, as provided in 18 U.S.C. § 3142(g); and

             (3) The reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13 (U.S. Sentencing Comm’n 2018).

      The Sentencing Commission elaborates on what constitutes “extraordinary

and compelling reasons” in the Commentary to § 1B1.13. In discussing medical-based

reasons, the Commission writes:

      (A) Medical Condition of the Defendant.—

             (i)    The defendant is suffering from a terminal illness (i.e., a
                    serious and advanced illness with an end of life trajectory).
                    A specific prognosis of life expectancy (i.e., a probability of
                    death within a specific time period) is not required.
                    Examples include metastatic solid-tumor cancer,

                                           4
    Case 2:14-cr-00051-NT Document 82 Filed 10/29/20 Page 5 of 9                      PageID #: 255




                        amyotrophic lateral sclerosis (ALS), end-stage organ
                        disease, and advanced dementia.

                (ii)    The defendant is —

                        (I)     suffering from a serious physical or medical
                                condition,
                        (II)    suffering from a serious functional or cognitive
                                impairment, or
                        (III)   experiencing deteriorating physical or mental
                                health because of the aging process,

                        that substantially diminishes the ability of the defendant
                        to provide self-care within the environment of a
                        correctional facility and from which he or she is not
                        expected to recover.
                ….

Id. § 1B1.13 cmt. n.1. The Note addresses age-based and family-based reasons in

subdivisions (B) and (C), and then provides: “Other Reasons.—As determined by

the Director of the Bureau of Prisons, there exists in the defendant’s case an

extraordinary and compelling reason other than, or in combination with, the reasons

described in subdivisions (A) through (C).”1 Id.


1        Prior to the passage of the First Step Act of 2018 (“First Step Act”), only the Director of the
Bureau of Prisons could move for modification of a sentence. In December of 2018, Congress amended
§ 3582(c) to allow inmates to seek a modification of sentence from the courts directly “after the
defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to
bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by
the warden of the defendant’s facility, whichever is earlier.” First Step Act of 2018, Pub. L. No. 115-
391, § 603(b), 132 Stat. 5194, 5239 (codified at 18 U.S.C. § 3582(c)(1)(A)). Because the Sentencing
Commission lacks a quorum, it has not considered whether to amend the commentary to § 1B1.13, in
light of the First Step Act. See United States v. Beck, 425 F. Supp. 3d 573, 579 n.7 (M.D.N.C. 2019).
         Subdivision (D) to Application Note 1 specifies that “the Director of the Bureau of Prisons”
may decide if other extraordinary and compelling circumstances exist that warrant compassionate
release. U.S.S.G. § 1B1.13, Application Note 1. Following the enactment of the First Step Act, district
courts have split on the question of whether it is appropriate for courts to “exercise similar discretion
as that previously reserved to the BOP Director in evaluating motions by defendants for compassionate
release.” Beck, 425 F. Supp. 3d at 579–80, 583. This Court and two others in the First Circuit have
concluded that courts may consider other extraordinary and compelling reasons for compassionate
release, notwithstanding the language of Subdivision (D) to Advisory Comment 1, after the First Step
Act. United States v. Fox, 2:14-cr-03-DBH, 2019 WL 3046086, at *2–3 (D. Me. July 11, 2019) (collecting
cases, discussing split of authority, and “agree[ing] with the courts that have said that the

                                                   5
 Case 2:14-cr-00051-NT Document 82 Filed 10/29/20 Page 6 of 9                          PageID #: 256




                                             ANALYSIS

        As the compassionate release statute and guidelines indicate, I may modify a

sentence of imprisonment if I find that: (1) extraordinary and compelling reasons

warrant modification, (2) modification accords with the § 3553(a) sentencing factors,

(3) the petitioner is not a danger to the safety of any other person or the community,

and (4) modification is consistent with applicable policy statements of the Sentencing

Guidelines. I focus my analysis only on whether Mr. Moulton is a danger to the

community. The Government has conceded that Mr. Moulton’s smoking history

qualifies as an extraordinary and compelling reason warranting modification. Gov’t

Opp’n 8–9.2 And because I ultimately conclude that Mr. Moulton is a danger to the




Commission’s existing policy statement provides helpful guidance on the factors that support
compassionate release, although it is not ultimately conclusive given the statutory change”); see United
States v. Rich, No. 17-cr-094-LM, 2020 WL 2949365, at *2 n.1 (D.N.H. June 3, 2020) (same); United
States v. Pena, No. CR 16-10236-MLW, 2020 WL 2798259, at *8 (D. Mass. May 29, 2020) (describing
the requirement of subdivision D that the BOP determine that an extraordinary and compelling reason
exists as “vestigial and inoperative” after the First Step Act); see also United States v. Maher, No. 2:04-
cr-00093-GZS, 2020 WL 390884, at *3 (D. Me. Jan. 22, 2020) (declining to exercise the court’s discretion
under subdivision (D) to conclude that another reason warrants compassionate release). District courts
outside of the First Circuit are split on the question. Compare, e.g., United States v. Lisi, 440 F. Supp.
3d 246, 250 (S.D.N.Y. 2020) (“[T]he Court finds that the majority of district courts to consider the
question have found that the [First Step Act] grant[s] this Court the same discretion as that previously
give to the BOP Director, and therefore the Court may independently evaluate whether Lisi has raised
an extraordinary and compelling reason for compassionate release.”), and Beck, 425 F. Supp. 3d at
579–80, 583 (same), with United States v. Garcia, 457 F. Supp. 3d 651, 656 (C.D. Ill. 2020) (concluding
that the definition of “extraordinary and compelling reasons” does not directly conflict with the text of
the First Step Act and “therefore conclud[ing that] the policy statement has not been overridden by
the First Step Act to allow courts the same discretion conferred to the BOP Director by the Sentencing
Commission’s policy statement”), and United States v. Sandoval, No. CR14-5105RBL, 2020 WL
3077152, at *4 (W.D. Wash. June 10, 2020) (same) (citing ten cases).
2       The Government challenges whether Mr. Moulton’s asthma qualifies as an extraordinary and
compelling reason. Gov’t’s Opp’n to Def.’s Am. Mot. for Compassionate Release (“Gov’t Opp’n”) 9–10
(ECF No. 81). I need not consider whether it does, because the Government’s concession that Mr.
Moulton’s smoking history constitutes an “extraordinary and compelling” reason for purposes of
§ 3582(c), Gov’t Opp’n 9, allows Mr. Moulton to clear this hurdle regardless.


                                                    6
 Case 2:14-cr-00051-NT Document 82 Filed 10/29/20 Page 7 of 9           PageID #: 257




community, and thus that compassionate release is not warranted, I need not conduct

the remainder of the analysis.

      The Government argues that Mr. Moulton should not be released because he

is a danger to the community. Gov’t Opp’n 10. Specifically, the Government highlights

Mr. Moulton’s criminal history, the six times that he has violated prison rules, and

the serious nature of the crime to which he pleaded guilty. Gov’t Opp’n 10–12. I agree

with the Government that the risk that Mr. Moulton poses to the community is too

great to warrant his release, although I come to this conclusion in a different manner.

      Mr. Moulton has a long history of substance abuse problems, and much of his

criminal history and many of his prison rule violations can be traced back to these

problems. In 2002, at the age of eighteen, Mr. Moulton received a mostly suspended

sentence after being convicted of assault and possession of heroin. PSR ¶¶ 37–38.

While on probation, he was supposed to complete substance abuse treatment and was

placed in a treatment program. PSR ¶ 37. However, Mr. Moulton violated his

probation by testing positive for cocaine and later violated his probation a second time

for twice failing to report for drug testing. PSR ¶ 37. After the second probation

violation, he was removed from the treatment program. PSR ¶ 37.

      In 2010, Mr. Moulton stole a cell phone from a gas station attendant while he

was intoxicated. PSR ¶ 39. In 2012, he was convicted of Operating Under the

Influence after he was found to have been driving with a BAC level of .11%. PSR ¶ 42.

Mere months later, while he was out on bond for another crime, Mr. Moulton was

convicted of violating the conditions of his release when he was found to be driving



                                           7
 Case 2:14-cr-00051-NT Document 82 Filed 10/29/20 Page 8 of 9           PageID #: 258




(despite his suspended license) in an erratic manner and struck another car in a

parking lot. PSR ¶ 44.

      In 2013, Mr. Moulton was diagnosed with “Alcohol Abuse,” and he was ordered

by the Department of Child Protective Services to seek substance abuse counseling.

PSR ¶¶ 61, 63. Despite this order, Mr. Moulton attended only “one to three sessions”

before withdrawing from treatment. PSR ¶ 63. And during the limited time he was

in treatment, he tended to minimize his substance use and did not fully engage in the

treatment process. PSR ¶ 63. In fact, while in treatment, he punched his neighbor in

the face while under the influence of Klonopin and alcohol. PSR ¶¶ 45, 63. This

altercation resulted in another assault conviction. PSR ¶ 45.

      Mr. Moulton also contends that he committed the offense for which he is

currently imprisoned—distribution of child pornography—while he was drinking

alcohol. PSR ¶ 11. And he indicated to Probation that accessing and distributing child

pornography is “not something (he) would normally [have] do[ne]” but for his alcohol

consumption. PSR ¶ 11.

      Finally, it is notable that of Mr. Moulton’s six violations of prison rules during

his latest period of incarceration, three involved the use or possession of drugs or

alcohol, including two within the last year (well over five years into his sentence).

Gov’t Opp’n 11.

      It is clear from this history, including very recent history, that Mr. Moulton

has failed to meaningfully address his substance abuse problems, regardless of the

number of times it has contributed to his commission of a crime, or the number of



                                          8
 Case 2:14-cr-00051-NT Document 82 Filed 10/29/20 Page 9 of 9          PageID #: 259




times he has gone to jail or been in treatment. Because of this, were I to grant Mr.

Moulton compassionate release, I see little reason to believe that he will not return

to his past patterns of abusing substances and committing crimes. This high

likelihood of recidivism means that Mr. Moulton still poses a danger to the

community and that compassionate release is not appropriate under these

circumstances.

      It is not enough that Mr. Moulton has shown that there exists an extraordinary

and compelling reason warranting his release. In order to be entitled to a modification

of his sentence, he must also show that he is not a danger to the community. He has

failed to meet that burden.


                                   CONCLUSION

      For the foregoing reasons, the Motion for Compassionate Release is DENIED.



SO ORDERED.

                                                     /s/ Nancy Torresen
                                                     United States District Judge

Dated: October 29, 2020




                                          9
